


110 HJ 79 IH: Disapproving the rule submitted by the

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 79
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Inslee (for
			 himself, Mr. Reichert,
			 Ms. Baldwin,
			 Mr. Price of North Carolina,
			 Mr. Hinchey, and
			 Ms. Slaughter) introduced the
			 following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Federal Communications Commission with respect to broadcast media
		  ownership.
	
	
		That Congress disapproves the rule
			 submitted by the Federal Communications Commission relating to broadcast media
			 ownership (Report and Order FCC 07–216), received by Congress on February 22,
			 2008, and such rule shall have no force or effect.
		
